Per Curiam:
Defendant was formerly employed to procure customers for the plaintiff, for which he was paid compensation. The evidence fairly establishes that employment was for six months, with an agreement not to engage in plaintiff’s business in the *762borough of Manhattan for a year in any other service. Without apparent cause defendant left plaintiff’s service, and is now engaged in collecting wash and soliciting customers for a rival concern, and has succeeded in taking from the plaintiff a number of its customers to its rival. The action is brought to restrain the defendant from soliciting the plaintiff’s customers for its rival, and to restrain him from engaging in the wet wash business for the period of a year, according to his contract. The order appealed from denied a temporary injunction. That order should be reversed, and the defendant should be enjoined during the pendency of the action from soliciting or collecting wash from any person who was a customer of the plaintiff while defendant was in its employ. (Mutual Milk & Cream Co. v. Prigge, 112 App. Div. 652; Mutual Milk & Cream Co. v. Heldt, 120 id. 795; Reynolds Co. v. Dreyer, 12 Misc. Rep. 368; Hackett v. Reynolds Co., 30 id. 733; Davies v. Racer, 72 Hun, 43; Magnolia Metal Co. v. Price, 65 App. Div. 276.)
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Present — Ingraham, P. J., Laughlin, Clarke, Dowling and Smith, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Order to be settled on notice.